Citation Nr: 1541264	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  09-43 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a skin disability, to include as due to exposure to herbicides and to include as secondary to a psychiatric disability.

2.  Entitlement to service connection for sleep apnea, to include as secondary to a psychiatric disability.

3.  Entitlement to service connection for hypertension, to include as secondary to a psychiatric disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1968 to July 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in November 2008 and September 2010 by the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  In May 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Board remanded the issues on appeal for additional development in August 2013 and January 2014.

A January 2015 rating decision granted service connection for major depressive disorder and generalized anxiety disorder and assigned a 70 percent rating, effective April 2, 2010.  Therefore, that issue has been resolved and is no longer on appeal.

The issue of entitlement to service connection for sleep apnea is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The Veteran is shown to have served aboard ship in the waters offshore of the Republic of Vietnam and to have served aboard vessels operating on its inland waterways.

2.  A skin disability was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.

3.  Hypertension was not manifest during active service, was not manifest within one year of discharge from active service, and is not shown to have developed as a result of an established event, injury, or disease during active service.


CONCLUSIONS OF LAW

1.  A skin disability was not incurred or aggravated as a result of active service or a service-connected disability nor may service connection be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

2.  Hypertension was not incurred or aggravated as a result of active service or a service-connected disability nor may service connection be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate the claims by correspondence dated in September 2008, October 2008, June 2010, and December 2011.  

The notice requirements pertinent to the issues addressed in this decision have been met and all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service medical records, VA treatment and examination reports, non-VA (private) medical opinion and treatment records, a copy of an internet source medical article received by VA in August 2011, a copy of an internet source medical article received by VA in May 2013, and statements and testimony in support of the claims.  The development requested on remand in August 2013 and January 2014 has been substantially completed.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

When VA provides an examination or obtains an opinion, it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2015).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate these claims would not cause any prejudice to the appellant.

Service Connection

Service connection may be granted for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of, or aggravated by, a service-connected disability.  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  Where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of service as shown by the service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).

Service connection can be granted for certain chronic diseases if manifest to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Cardiovascular-renal disease, including hypertension, is a chronic disease for presumptive service connection purposes.

VA regulations also provide that certain disabilities, including ischemic heart disease, if manifest to a degree of 10 percent or more for a herbicide exposed Veteran may be presumed service connected.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (2015).  Veterans diagnosed with an enumerated disease who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2015).  The term ischemic heart disease, for presumptive service connection purposes, does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309, Note 3 (2015).

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2015).  Service in the Republic of Vietnam includes service on the landmass or on the inland waterways, but for service based upon visitation on the landmass a Veteran must actually set foot on land within the borders of Vietnam in order to be entitled to the statutory presumptions for disabilities claimed as a result of exposure to herbicides.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (VA's distinguishing "blue water" naval service from "brown water" service in Vietnam is a reasonable regulatory interpretation); VAOPGCPREC 27-97 (1997), 62 Fed. Reg. 63604 (1997).  

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When a claimed disability is not included as a presumptive disability, direct service connection may nevertheless be established by evidence demonstrating that the disability was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2015).  Continuity of symptomatology applies to those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In order to prevail on the issue of entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A Veteran seeking service connection must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Lay evidence presented by a Veteran concerning continuity of symptoms after service may generally be considered credible and competent regarding those issues for which is can be competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another, provided an adequate basis is provided.  Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2015).

The Veteran contends that he has a skin disability, including rosacea, and hypertension as a result of active service.  He testified in May 2013, in essence, that he had no skin or hypertension problems prior to service.  He reported that he developed skin problems within a few years of service and asserted that the disorder developed either as a result of herbicide exposure or that it was aggravated by stress associated with a service-connected psychiatric disability.  In statements dated in December 2011, a former spouse noted that he had experienced redness to the face during and after service and his daughter noted a long history of redness to his face.  In support of the claims, the Veteran provided a copy of an internet source medical article in August 2011 that noted studies addressing flare-ups of rosacea and emotional stress and a copy of an internet source medical article in May 2013 that noted depression was a high risk factor for high blood pressure.  

The Veteran's service medical records are negative for complaint, treatment, or diagnosis for a skin disorder, other than recurring pilonidal cyst, or for hypertension.  His June 1972 separation examination revealed normal clinical evaluations of the heart, vascular system, and skin.  A blood pressure reading of 122/94 was provided.  The examiner noted that serial blood pressure readings over three days were all within normal limits.  The Veteran's service on inland waterways in the Republic of Vietnam has been verified.  

VA examination in 1972 was negative for skin disorders except for occasional mild acne to the face.  A sitting blood pressure reading of 122/84 was provided.  VA treatment records dated in January 1980 noted a physical examination of the skin was unremarkable.

Private treatment records dated in November 1998 included a diagnosis of hypertension.  No opinions as to etiology were provided.  A December 2011 private medical statement noted the Veteran had rosacea that was exacerbated by stress.  

VA examination in September 2013 included diagnoses of facial eczema, date of diagnosis in November 2007, and rosacea, date of diagnosis in December 2004.  It was noted the Veteran reported that he had a facial rash that started in the 1970s and that flared up with heat and stress.  He reported that he had mild acne before service that had not worsened during service.  The examiner summarized the pertinent evidence of record and found that the Veteran did not have a skin disorder, including rosacea, that was incurred during or was caused or aggravated by service or as due to herbicide exposure in Vietnam.  It was noted that a skin disorder was not diagnosed in service or soon thereafter and that medical records did not show a diagnosis of rosacea until decades after service.  The examiner further found that there was no scientific literature suggestive of rosacea as etiologically related to herbicide exposure and that the pattern of acne described by the Veteran was not one of chloracne.  

Additionally, the examiner found that the Veteran's rosacea was not caused by or aggravated by a psychiatric disability.  As rationale for that opinion it was noted, in essence, that the December 2011 private examiner statement did not mention a specific psychiatric diagnosis concerning the opinion relating that rosacea was aggravated by stress and that there was no medical evidence to support that relationship.  The article provided in support was noted to have been an informal survey from a rosacea support society and not a peer reviewed journal, and that there was no published medical literature to corroborate such an association.  A citation to additional medical literature was provided.  The examiner also noted that diagnoses of eczema, seborrheic dermatitis, and tinea versicolor were not currently manifest, but that it was less likely that any such skin disorders were etiologically related to service, including to herbicide exposure.  

A September 2013 VA hypertension examination report noted the Veteran reported having a problem with his blood pressure in the 1970s, but that he had chosen not to take medication until the 1980s.  The examiner summarized the pertinent evidence of record and provided a diagnosis of essential hypertension.  The examiner found that it was less likely that any current hypertension was etiologically related to service, including the blood pressure reading of 122/94 at separation from service.  It was noted that the available records did not show hypertension had occurred until decades after service and that comments on the Veteran's separation examination were evidence that the single reading of 122/94 was acknowledged and found not to represent hypertension.  There was no suggestion that a specific cause of the blood pressure reading was present nor evidence of a hormonally medicated syndrome of hypertension.  

The examiner further found that it was less likely that the Veteran's hypertension was caused by or aggravated by a psychiatric disability.  As rationale for the opinion it was noted that he had good, steady control of blood pressure with two medications which was a typical regimen for a person with essential hypertension.  It was also noted that, while associative data had been published that found associations between mental health conditions, including depression, there was no scientific evidence that mental health conditions caused or permanently aggravated sustained hypertension.  It was the examiner's opinion that there was no documentation in the available records to suggest the Veteran's blood pressure was aggravated by a psychiatric condition.  A citation to additional medical literature was provided.  

VA treatment records dated in May 2014 noted that the Veteran had been informed that the medication Nortriptyline he had been prescribed was occasionally associated with orthostatic hypotension.  The physician noted that he was unaware of any associated risk of hypertension.  

Based upon the evidence of record, the Board finds that the Veteran is shown to have served aboard ship in the waters off the Republic of Vietnam and to have served aboard vessels operating on the inland waterways of Vietnam during the Vietnam Era.  Therefore, his exposure to herbicides during that service is conceded.  However, the Board finds that the persuasive evidence demonstrates that a skin disability and hypertension were not manifest during active service, or within one year following separation from service, and are not shown to have developed as a result of an established event, injury, or disease during active service.  The evidence also shows that hypertension was not manifest within one year of separation from active service and that he has no skin disorder as a result of exposure to herbicides in Vietnam.  The opinions of the September 2013 VA examiners are persuasive.  The opinions are shown to have been based on examinations of the Veteran, review of the evidence of record, and adequate rationale for the etiology opinions.  The examiners adequately considered the credible evidence of record as to symptom manifestation, and the assertions of the Veteran regarding etiology and nexus.  The examiners provided persuasive opinions with citation to medical literature to support the findings.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Although a December 2011 private medical statement noted the Veteran had rosacea that was exacerbated by stress, the physician provided no rationale for that opinion.  Therefore, the Board finds the opinion to be of low probative value.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion); Bloom v. West, 12 Vet. App. 185, 187 (1999) (opinion that is unsupported and unexplained or is purely speculative does not provide the degree of certainty required for medical nexus evidence).

In determining whether evidence submitted by a claimant is credible VA may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Buchanan v. Nicholson, 451 F.3d 1331 (2006) (VA can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor); Pond v. West, 12 Vet. App. 341 (1999) (where the claimant was also a physician, and therefore a medical expert, that the Board should properly consider the appellant's own personal interest in the outcome of the case).  The Board finds the lay statements of record, to the extent they indicate skin disorder manifestations in service that continued after service, are found to be not credible due to inconsistency with the other evidence of record.  It is significant to note the Veteran's June 1972 separation examination found a normal clinical evaluation of the skin, that a November 1972 VA examination was negative for skin disorders except for occasional mild acne to the face, and that a January 1980 VA treatment report noted a physical examination of the skin was unremarkable.

The Board further finds that the Veteran is competent to provide evidence as to observations and some medical matters, but not to establish a medical diagnosis or provide opinions as to etiology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  As questions of medical diagnosis and any relationship to service are complex etiological questions of the type of medical matters which laypersons are not competent to provide, the statements are insufficient to establish service connection.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (Board must determine whether claimed disability is type of disability for which lay person is competent to provide etiology or nexus evidence).  There is no indication that the Veteran has any medical training or expertise as to these matters and he is not competent to provide a diagnosis or an etiology opinion.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Board finds that the preponderance of the evidence is against the claims, and that service connection for a skin disability and hypertension must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a skin disability, to include as due to exposure to herbicides and to include as secondary to a psychiatric disability, is denied.

Entitlement to service connection for hypertension, to include as secondary to a psychiatric disability, is denied.


REMAND

The Board finds additional action as to the issue of entitlement to service connection for sleep apnea is required prior to appellate review.  The Veteran contends that he has sleep apnea that developed during service or was aggravated by a service-connected psychiatric disability.  He also testified in May 2013 that his snoring had been noticed soon after service.  This matter has not been addressed by VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the record.  

2.  Schedule the Veteran for a VA examination to determine the etiology of any sleep apnea.  The examiner should review the claims file and should note that review in the examination report.  The examiner should provide a complete rationale for the opinions provided.  Specifically the examiner should provide the following information: 

(a)  Is it at least as likely as not (50 percent or greater probability) that sleep apnea was incurred during service or is the result of any event, injury, or disease during service? 

(b)  Is it at least as likely as not (50 percent or greater probability) that sleep apnea is due to or the result of service-connected major depressive disorder and generalized anxiety disorder? 

(c)  Is it at least as likely as not (50 percent or greater probability) that sleep apnea has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected major depressive disorder and generalized anxiety disorder?

3.  Then, readjudicate the claim.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


